Exhibit 10.36

 

 

Deutsche Bank AG
New York Branch

[g111931kki001.jpg]

Amphenol

 

CONTINUING AGREEMENT FOR STANDBY LETTERS OF CREDIT

 

March 4, 2009

 

Deutsche Bank AG, New York Branch

60 Wall Street

New York, New York 10005

Attention:

 

 

 

To induce you, in your sole and absolute discretion from time to time, to issue
one or more irrevocable letters of credit (each, a “Credit”) at the request of
the party signing below (“Applicant”) for the account of such Applicant and, in
certain cases, also for the account of one or more of its affiliates or
subsidiaries (each of whom shall either execute and deliver this Agreement as a
joint and several applicant or execute and deliver to you such other documents
(such as a guaranty) as you may require), in substantially such form as
Applicant shall request, Applicant unconditionally and irrevocably agrees with
you (“Issuer”) as to each Credit as follows:

 

1.                                       Defined Terms. As used in this
agreement (as amended, supplemented or otherwise modified from time to time,
including the application for the Credit, this “Agreement”), the following terms
have the respective meanings specified below, unless the context requires
otherwise:

 

“Applicant” has the meaning specified in the introductory paragraph hereof.

 

“Base Rate” means a variable interest rate per annum equal to the greater at any
time of Issuer’s Prime Lending Rate or one-half percent (0.5%) per annum above
Issuer’s Overnight Federal Funds Rate.

 

“Beneficiary” means any beneficiary of the Credit, including any second or
substitute beneficiary or transferee under a transferable letter of credit and
any successor of a beneficiary by operation of law.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized or required to close in New York City or
at such other place where Issuer is obligated to honor a presentation or
otherwise act under the Credit or this Agreement.

 

“Collateral” refers collectively to all of Applicant’s present and future right,
title and interest in, to and under the following property: (i) all property
received or receivable by Issuer under or in connection with the Credit, and
(ii) all supporting obligations and all proceeds and products of any and all of
the foregoing, together with any other property in which Applicant has granted
or hereafter grants a security interest to Issuer to secure any or all of the
Obligations. For the avoidance of doubt, Collateral shall include only such
property which Applicant furnishes to Issuer as security for the Obligations in
accordance with the provisions of Section 13.

 

“Credit” has the meaning specified in the introductory paragraph hereof and
includes any amendment or replacement thereof authorized by its terms or by
consent of Applicant and, at Issuer’s option, any pre-advice thereof.

 

“Deposits” refers collectively to any and all deposits (whether general or
special, time or demand, provisional or fmal) at any time held and any other
indebtedness at any time owing by Issuer or its affiliates to or for the credit
or the account of Applicant.

 

“Dollars” or “$” mean the lawful currency for the time being of the United
States of America.

 

“Event of Default” has the meaning specified in Section 17 hereof.

 

“Indemnified Party” means Issuer and each officer, director, affiliate,
employee, attorney and agent thereof.

 

“ISP” means the International Standby Practices 1998, International Chamber of
Commerce Publication No. 590.

 

“Issuer” has the meaning specified in the introductory paragraph hereof.

 

“Issuer’s Office” means Issuer’s address for notices under this Agreement.

 

“Material Adverse Effect” has the meaning specified in Section 15 hereof.

 

--------------------------------------------------------------------------------


 

“Obligations” refers collectively to Applicant’s obligations to Issuer under
this Agreement or in respect of the Credit, whether absolute or contingent,
present or future, joint, several or independent, including interest accruing at
the rate provided in the applicable agreement on or after the commencement of
any bankruptcy or insolvency proceeding, whether or not allowed or allowable.

 

“Overnight Federal Funds Rate” means, at any time, the rate per annum at which
Issuer’s New York Branch, as a branch of a foreign bank, in its sole discretion,
can acquire Federal funds in the interbank overnight federal funds market
including through brokers of recognized standing.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, government (including
any subdivision, agency, court, central bank, or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government) or other entity.

 

“Prime Lending Rate” means the rate of interest Issuer announces from time to
time as Issuer’s prime lending rate for unsecured commercial loans within the
United States of America (but is not intended to be the lowest rate of interest
Issuer charges in connection with extensions of credit to borrowers).

 

“Taxes” means all present and future taxes, levies, imposts, deductions,
charges, withholdings and related liabilities, excluding income and franchise
taxes imposed by the jurisdiction of Issuer’s head office or the office issuing
the Credit or any of its political subdivisions.

 

“UCC” means the Uniform Commercial Code promulgated by the National Conference
of Commissioners on Uniform State laws and The American Law Institute, as in
effect from time to time in the applicable jurisdiction.

 

“UCP” means the Uniform Customs and Practice for Documentary Credits, 2007
Revision, International Chamber of Commerce Publication No. 600.

 

2.                                       Reimbursement. Applicant will reimburse
Issuer, without demand, the amount of each payment Issuer makes against a
presentation under the Credit. Each such reimbursement shall be without
prejudice to Applicant’s rights under Section 8(b) hereof and due on the day on
which Issuer pays; provided that if the Credit provides for acceptance of a time
draft or incurrence of a deferred payment obligation, reimbursement shall be due
sufficiently in advance of its maturity to enable Issuer to arrange for its
cover in same day funds to reach the place where it is payable no later than the
date of its maturity.

 

3.                                       Fees, Costs and Expenses. Applicant
will pay Issuer (i) fees in respect of the Credit at such rates and times as
Applicant and Issuer may agree in writing or, in the absence of such an
agreement, in accordance with Issuer’s standard fees then in effect (including,
if applicable, application fees, issuance fees, maintenance fees, amendment
fees, drawing fees, discrepancy fees, acceptance or deferred payment obligation
fees, transfer fees, and assignment of letter of credit proceeds fees), and
(ii) on demand, all costs and expenses that Issuer incurs in connection with the
Credit or this Agreement, including (A) reasonable attorneys’ fees and
disbursements, (B) costs and expenses in connection with any requested amendment
to or waiver under the Credit or this Agreement, (C) costs and expenses in
complying with any governmental exchange, currency control or other laws,
rules or regulations of any country now or hereafter applicable to the purchase
or sale of, or dealings in, foreign currency, (D) any stamp taxes, recording
taxes, or similar taxes or fees payable in connection with the Credit or this
Agreement, and (E) any adviser’s, confirmer’s, or other nominated person’s or
correspondent’s fees and expenses that are chargeable to Applicant or Issuer.
References in this Agreement to attorneys’ fees and disbursements shall include
any reasonably allocated costs of internal counsel.

 

4.                                       Payments; Currency; Interest; Charging
Accounts; Computations, Etc.

 

(a)                                  All amounts due from Applicant under this
Agreement shall be paid to Issuer at Issuer’s Office without defense, set-off,
or counterclaim of any kind, in Dollars and in immediately available funds;
provided that if the amount due is based upon Issuer’s payment in a currency
other than Dollars, Applicant will pay the equivalent of such amount in Dollars
computed at Issuer’s selling rate for cable transfers to the place where and in
the currency in which Issuer paid, or, at Issuer’s option, Applicant will pay in
such other currency, place, form and manner as Issuer reasonably specifies in
writing. Applicant’s obligation to make payments in Dollars shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment
or otherwise, which is expressed in or converted into any currency other than
Dollars, except to the extent that such tender or recovery results in the actual
receipt by Issuer at Issuer’s Office of the full amount of Dollars payable under
this Agreement. Applicant’s obligation to make payments in Dollars as aforesaid
shall be enforceable as an alternative or additional cause of action to the
extent that such actual receipt is less than the full amount of Dollars
expressed to be payable hereunder, and shall not be affected by judgment being
obtained for other sums due hereunder.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Without limiting Applicant’s obligation to
make all payments hereunder when due, Applicant will pay to Issuer, on demand,
interest on all unpaid amounts hereunder from the due date through the payment
date at a variable interest rate equal to the sum of two percent (2%) per annum
plus Issuer’s Base Rate from time to time; provided that in the case of any
unpaid amount due under Section 2 hereof as to which Applicant has not been
notified by Issuer, the applicable variable interest rate shall be equal to the
Base Rate from time to time. Any change in the interest rate resulting from a
change in the Base Rate shall take effect on the date of such change in the Base
Rate. If any payment shall be due on a day that is not a Business Day, such
payment shall be made on the next Business Day and interest shall be paid for
each additional day elapsed. No provision of this Agreement shall require the
payment or permit the collection of interest in excess of the maximum rate
permitted by applicable law.

 

(c)                                  Issuer is authorized to charge any account
of Applicant maintained with Issuer or any of its affiliates from time to time
for any amount due under this Agreement.

 

(d)                                 All computations of fees and interest under
this Agreement shall be based on a 360-day year for the actual number of days
elapsed (including the first day but excluding the last day in the case of
interest, and including both the first day and last day in the case of fees).
All computations of fees based upon the available or face amount of the Credit
at any time shall be calculated by reference to the greatest amount for which
Issuer may be contingently liable under any circumstances under the Credit at
such time.

 

5.                                       Capital Adequacy; Additional Costs. If
Issuer determines that the introduction or effectiveness of, or any change in,
any treaty, international agreement, law, rule or regulation or compliance with
any directive, guideline or request from any central bank or other governmental
or quasi-governmental authority (whether or not having the force of law), or any
change in generally accepted accounting principles or in Issuer’s accounting for
the Credit (including changing the capital adequacy conversion factor), or any
change in the interpretation of any of the foregoing, affects the amount of
capital, insurance or reserves (including special deposits, deposit insurance or
similar requirements) to be maintained by Issuer or any corporation controlling
Issuer or otherwise increases the costs of, or reduces the amount received or
receivable by, Issuer or any corporation controlling Issuer, and Issuer
determines that the amount of such capital, insurance or reserve (including any
special deposit, deposit insurance or similar requirement) or other increased
cost (including any tax or insurance premium) or reduction, as the case may be,
is increased by or based upon the existence of this Agreement or the Credit,
then Applicant shall pay Issuer on demand from time to time additional amounts
sufficient in Issuer’s judgment to compensate for the increase or reduction, as
the case may be; provided that Issuer computes the amount due from Applicant
under this paragraph on a reasonable basis.

 

6.                                      Taxes. All payments to Issuer hereunder
shall be made free and clear of and without deduction for any Taxes. If any
Taxes shall be required to be deducted from any sum payable under this
Agreement, then: (i) the sum payable under this Agreement shall be increased so
that after making all required deductions Issuer receives an amount equal to the
sum Issuer would have received had no such deductions been required;
(ii) Applicant shall be responsible for payment of the amount to the relevant
taxing authority; (iii) Applicant shall indemnify Issuer on demand for any Taxes
paid by Issuer and any liability (including penalties, interest and expenses)
arising from its payment or in respect of such Taxes, whether or not such Taxes
were correctly or legally asserted; and (iv) Applicant shall provide Issuer upon
request with the original or a certified copy of the receipt evidencing each Tax
payment.

 

7.                                       Indemnification. Applicant will
indemnify and hold harmless each Indemnified Party from and against any and all
claims, liabilities, losses, damages, costs and expenses (including reasonable
attorneys’ fees and disbursements) that arise out of or in connection with:
(i) the Credit or any transaction(s) underlying the Credit, (ii) any payment or
action taken or omitted to be taken in connection with the Credit or this
Agreement, (iii) the enforcement of this Agreement or any rights or remedies
under or in connection with this Agreement or the Credit, or (iv) any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or governmental authority (including with respect to any
document or property received under this Agreement or the Credit) or any other
cause beyond Issuer’s control, except in each case to the extent such liability,
loss, damage, cost or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted directly from such Indemnified
Party’s gross negligence or willful misconduct. Applicant will pay on demand
from time to time all amounts owing under this section.

 

8.                                       Obligations Absolute; Claims Against
Issuer; Waivers; Exculpations; Limitations of Liability; Ratification.

 

(a)                                  Applicant’s Obligations shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement, irrespective of: (i) if any other Person shall at
any time have guaranteed any of the Obligations or granted any security
therefor, any change in the time, manner or place of payment of or any other
term of the obligations of such other Person, (ii) any exchange, change or
release of any Collateral or other collateral security, or any release or waiver
of any guarantee, for any of the Obligations, (iii) the existence of any claim,

 

3

--------------------------------------------------------------------------------


 

setoff, defense or other right that Applicant or any other Person may have at
any time against any Beneficiary, any assignee of proceeds of the Credit, Issuer
or any other Person, whether in connection with any transaction contemplated by
this Agreement or the Credit or any unrelated transaction, (iv) any presentation
under the Credit being forged, fraudulent, or abusive or any statement therein
being untrue or inaccurate, or (v) any other circumstance that might, but for
the provisions of this section, constitute a legal or equitable discharge of or
defense to any or all of the Obligations.

 

(b)                                 Without limiting the foregoing, it is
expressly agreed that the absolute, unconditional and irrevocable obligation of
Applicant to reimburse or pay Issuer pursuant to this Agreement will not be
excused by ordinary negligence, gross negligence, wrongful conduct or willful
misconduct of Issuer. However, the foregoing shall not excuse Issuer from
liability to Applicant in any independent action or proceeding brought by
Applicant against Issuer following such reimbursement or payment by Applicant to
the extent of any unavoidable direct damages suffered by Applicant that are
caused directly by Issuer’s gross negligence or willful misconduct; provided
that (i) Issuer shall be deemed to have acted with due diligence and reasonable
care if it acts in accordance with standard letter of credit practice of
commercial banks located in New York City; and (ii) Applicant’s aggregate
remedies against Issuer for wrongfully honoring a presentation or wrongfully
retaining honored documents shall in no event exceed the aggregate amount paid
by Applicant to Issuer with respect to the honored presentation, plus interest.

 

(c)                                  Without limiting any other provision of
this Agreement, Issuer and, as applicable, its correspondents (if any):

 

(i)                                     may rely upon any oral, telephonic,
facsimile, electronic, written or other communication honestly believed, to have
been authorized by Applicant, whether or not given or signed by an authorized
Person,

 

(ii)                                  shall not be responsible for errors,
omissions, interruptions or delays in transmission or delivery of any message,
advice or document in connection with the Credit, whether transmitted by
courier, mail, telex, any other telecommunication, or otherwise (whether or not
they be encrypted), or for errors in interpretation of technical terms or in
translation (and Issuer and its correspondents may transmit Credit terms without
translating them),

 

(iii)                               shall not be responsible for the identity or
authority of any signer or the form, accuracy, genuineness, falsification or
legal effect of any presentation or payment instruction under the Credit if such
presentation or instruction appears on its face to be in compliance with the
Credit, even if the purported signer is a customer of Issuer or its signature is
otherwise known to Issuer,

 

(iv)                              may honor any presentation under the Credit
which appears on its face to substantially or reasonably comply with the terms
and conditions of the Credit,

 

(v)                                 may replace an original Credit, waive a
requirement for its presentation, or provide a replacement or copy to any
Beneficiary,

 

(vi)                              may accept as a draft any written or
electronic demand or request for payment under the Credit, even if nonnegotiable
or not in the form of a draft, and may disregard any requirement that such
draft, demand or request bear any or adequate reference to the Credit,

 

(vii)                           may purchase or discount an accepted draft or
deferred payment obligation incurred under the Credit without affecting the
amount or timing of the reimbursement due from Applicant,

 

(viii)                        may pay any paying or negotiating bank (designated
or permitted by the terms of the Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under the laws or practice of the
place where it is located,

 

(ix)                                may make any payment under or in connection
with the Credit by any means it chooses, including by wire transfer or by check,

 

(x)                                   may select any branch or affiliate of
Issuer or any other bank to act as advising, transferring, confirming and/or
nominated bank under the law and practice of the place where it is located (if
the application submitted by Applicant for the Credit does not prohibit advice,
transfer, confirmation and/or nomination or such selection),

 

(xi)                                may amend the Credit to reflect any change
of address or other contact information of any Beneficiary,

 

(xii)                             shall not be obligated to examine, and may
disregard for purposes of determining compliance of any presentation with the
terms and conditions of the Credit, (A) any presented document not called for by
the terms and conditions of the Credit and (B) that portion, if any, of any
other presented document that contains data not called for by the terms and
conditions of the Credit, and

 

4

--------------------------------------------------------------------------------


 

(xiii)                          shall not be responsible for any other action or
inaction taken or suffered by Issuer or its correspondents under or in
connection with the Credit or any presentation or Collateral, if required or
permitted under any applicable domestic or foreign law or letter of credit
practice.

 

None of the circumstances described in this Section 8(c) shall impair or waive
Issuer’s rights and remedies against Applicant or place Issuer or any of its
correspondents under any liability to Applicant.

 

(d)                                 Applicant will notify Issuer in writing of
any objection Applicant may have to Issuer’s issuance or amendment of the
Credit, Issuer’s honor or dishonor of any presentation under the Credit, or any
other action or inaction taken or proposed to be taken by Issuer under or in
connection with this Agreement or the Credit. Applicant’s notice of objection
must be delivered to Issuer by expeditious means within three Business Days
after Applicant receives notice of the action or inaction it objects to.
Applicant’s failure to give timely notice of objection shall automatically waive
Applicant’s objection, authorize or ratify Issuer’s action or inaction, and
preclude Applicant from raising the objection as a defense or claim against
Issuer.

 

(e)                                  Applicant’s acceptance or retention of any
documents presented under or in connection with the Credit or of any property
for which payment is supported by the Credit, shall ratify Issuer’s honor of the
documents and preclude Applicant from raising a defense, set-off or claim with
respect to Issuer’s honor of the documents.

 

(f)                                    Neither Issuer nor any of its
correspondents shall be liable in contract, tort, or otherwise for any punitive,
exemplary, consequential, indirect or special damages (including for any
consequences of forgery or fraud by the Beneficiary or any other Person).

 

9.                                       Applicant Responsibility, Etc.
Applicant is responsible for preparing or approving the text of the Credit.
Applicant’s ultimate responsibility for the final text shall not be affected by
any assistance Issuer may provide such as drafting or recommending text. Issuer
shall have no duty to notify Applicant of Issuer’s (i) receipt of a request for
an amendment, termination, transfer of drawing rights, or assignment of letter
of credit proceeds, (ii) receipt of a presentation under the Credit,
(iii) detection of any discrepancy, (iv) facilitation of a cure of any
discrepancy, (v) decision to honor or dishonor or (vi) any other action or
inaction toward any Beneficiary or any nominated person, except after honor to
notify Applicant of honor. Issuer may, without incurring any liability to
Applicant or impairing its entitlement to reimbursement or indemnity under this
Agreement, (i) honor the Credit despite notice from Applicant of, and without
any duty to inquire into, any defense to honor or any adverse claim or other
right against any Beneficiary or any other Person, or (ii) dishonor the Credit
for fraud or forgery. Issuer shall have no duty to seek any waiver of
discrepancies from Applicant, nor any duty to grant any waiver of discrepancies
which Applicant approves or requests.

 

10.                                 Transfers. If the Credit is in transferable
form, Issuer shall have no duty to determine the proper identity of anyone
appearing in any transfer request, draft or other document as transferee, nor
shall Issuer be responsible for the validity or correctness of any transfer made
pursuant to documents that appear on their face to be substantially in
accordance with the terms and conditions of the Credit.

 

11.                                 Extensions and Modifications; Waivers of
Discrepancies. This Agreement shall be binding upon Applicant with respect to
any replacement, extension or modification of the Credit or waiver of
discrepancies authorized by Applicant. The Obligations shall not be reduced or
impaired by any agreement by Issuer and any Beneficiary extending or shortening
Issuer’s time after presentation to examine documents or to honor or give notice
of discrepancies. Except as may be provided in the Credit or otherwise
specifically agreed to in writing by Issuer in its sole and absolute discretion,
Issuer shall have no duty to (i) extend the expiration date or term of the
Credit, (ii) issue a replacement letter of credit on or before the expiration
date of the Credit or the end of such term, (iii) issue or refrain from issuing
notice of its election not to renew or extend the Credit, (iv) issue or refrain
from issuing any notice, if the Credit permits it to do so, of its election to
terminate or cancel the Credit prior to its stated expiration date, (v) issue or
refrain from issuing any notice of its election to refuse to reinstate the
amount of any drawing under the Credit or (vi) otherwise amend or modify the
Credit.

 

12.                                 Collateral. To secure all the Obligations,
Applicant grants Issuer a first priority lien on and security interest in the
Collateral. Issuer (i) is authorized, at its option at any time and with or
without notice, to transfer to or register in the name of Issuer or any of its
nominees all or part of the Collateral, (ii) shall be deemed to have exercised
reasonable care with respect to the Collateral if the Collateral is accorded
treatment comparable to that which Issuer gives to its own property of a similar
type and (iii) shall not be obligated to enforce or preserve its rights or
Applicant’s rights against any Person or otherwise with respect to any
Collateral. This lien on and security interest in the Collateral (including any
Collateral requested pursuant to Section 13(b) hereof) shall remain in effect
until Issuer’s liability under the Credit is extinguished and all of Applicant’s
Obligations are irrevocably and finally paid. Collateral securing a negotiable
Credit will be retained for 30 days (or more, if the above conditions are not
satisfied) following expiry of the Credit.

 

5

--------------------------------------------------------------------------------


 

13.                                 Additional Bond or Collateral or Release of
Letter of Credit.

 

(a)                                  If Applicant or any other Person shall seek
to restrain or preclude any presentation under or honor of the Credit or take
any other action which has a similar effect or if any court shall do any of the
foregoing or extend the term of the Credit or take any other action which has a
similar effect, then, in each case, Applicant shall provide Issuer with a bond
or other collateral of a type and value reasonably satisfactory to Issuer as
security for the Obligations.

 

(b)                                 If at any time there shall be continuing
(i) any Event of Default, (ii) any material adverse change in Applicant’s
financial condition, business or assets, (iii) any actual or threatened material
change in the direct or indirect ownership or control of Applicant, or (iv) any
applicant injunction action, beneficiary wrongful dishonor action, or other
event that threatens to extend or increase Issuer’s contingent liability beyond
the time, amount or other limit provided in the Credit or this Agreement,
Applicant will, on demand from time to time, (A) assign and deliver to Issuer,
as security for the Obligations, additional Collateral of a type and value
reasonably satisfactory to Issuer or (B) procure any Beneficiary’s release of
the Credit by procuring another bank’s substitute letter of credit or by other
means.

 

14.                                 Further Assurances; Subrogation; Delivery or
Release of Collateral.

 

(a)                                  Applicant will, at its own expense upon
request from time to time, sign any instrument or document and take any other
action as Issuer may reasonably deem necessary or desirable to preserve,
perfect, protect and maintain the Collateral and the priority of Issuer’s
security interests therein and to realize upon Issuer’s rights and remedies as
secured party, as issuer of the Credit and, following any unreimbursed honor, as
assignee/subrogee of the rights and remedies of Applicant against the
Beneficiary and of the Beneficiary against Applicant in both the letter of
credit transaction and any underlying transaction. Applicant agrees that
Issuer’s subrogation rights may be asserted whether Issuer’s honor satisfies all
or only part of the underlying obligation.

 

(b)                                 Applicant will sign and deliver to Issuer on
demand a trust receipt or other security agreement reasonably satisfactory to
Issuer for any Collateral released to Applicant. Issuer shall be deemed to have
disclaimed all engagements, representations and warranties upon delivery of any
Collateral to Applicant, including any implied by law upon delivery (with or
without indorsement) of any instrument, investment security or document of
title, except that Issuer has not voluntarily created any lien on or security
interest in such Collateral in favor of any third party that has not been
terminated or released.

 

15.                                 Covenants of Applicant. Applicant will
(i) comply with all foreign and domestic laws, rules and regulations now or
hereafter applicable to the Credit, transactions related to the Credit, or
Applicant’s execution, delivery and performance of this Agreement, (ii) comply
with all foreign and domestic laws, rules and regulations now or hereafter
applicable to Applicant or its properties except where the failure to do so
could not reasonably be expected to have a material adverse effect (“Material
Adverse Effect”) on (A) Applicant’s financial condition, business or assets,
(B) Applicant’s ability to perform any of its obligations under this Agreement
or any other agreement relating to the transactions contemplated herein or
(C) the validity or enforceability of this Agreement or any such other agreement
or the rights of or benefits available to Issuer hereunder or thereunder,
(iii) deliver to Issuer, upon request from time to time, satisfactory evidence
of compliance and financial statements and such other information concerning
Applicant’s financial condition, business and prospects as Issuer may reasonably
request, (iv) permit Issuer to inspect Applicant’s books and records and audit
any Collateral on reasonable notice, (v) promptly upon obtaining knowledge of
the occurrence of (A) any Event of Default, (B) any event which with notice or
lapse of time or both would constitute an Event of Default or (C) any other
event or condition that would permit Issuer to demand collateral under
Section 13(b) hereof, notify Issuer thereof in writing, specifying the nature of
such event, the date on which such event occurred, and the action Applicant
proposes to take with respect thereto, (vi) not enter into or permit or suffer
to exist any agreement containing any provision that would be violated or
breached by the performance of any Obligations, and (vii) provide Issuer not
less than thirty days’ prior written notice of any change in Applicant’s legal
name, Social Security number or Federal tax identification number (if
applicable), state or type of organization or any organization number (if
Applicant is not an individual), chief executive office, principal place of
business, or residence (if Applicant is an individual).

 

16.                                 Representations and Warranties. Applicant
represents, warrants and covenants on a continuing basis that: (i) if Applicant
is not an individual, it is and will remain duly organized, validly existing and
in good standing with the power and authority to carry on its business; (ii) its
execution, delivery and performance of this Agreement and any underlying
agreement or transaction, (A) are and will remain within its powers, (B) have
been and will remain duly authorized, (C) do not and will not contravene any
charter provision, by-law, resolution, contract or other undertaking binding on
or affecting Applicant or any of its properties, (D) do not and will not violate
any domestic or foreign law, rule or regulation, or any order, writ, judgment,
decree, award or permit of any arbitration tribunal, court or other governmental
authority applicable to Applicant or any of its properties, and (E) do not and
will not require any notice, filing or other action to or by any governmental
authority; (iii) this Agreement is and will remain the legal, valid and binding
obligation of

 

6

--------------------------------------------------------------------------------


 

Applicant, enforceable against Applicant in accordance with its terms; (iv) the
financial statements received by Issuer from Applicant present fairly
Applicant’s financial condition as of the dates and for the periods therein
indicated, in accordance with generally accepted accounting principles,
consistently applied, and there has been no material adverse change in such
financial condition or Applicant’s business or prospects; (v) no other
information furnished by Applicant to Issuer is or shall be materially false or
misleading when furnished; (vi) there is no pending or threatened action or
investigation which is reasonably likely to materially adversely affect
Applicant’s financial condition, business or prospects or which purports to
affect the validity or enforceability of this Agreement, the Credit or any
transaction related to the Credit; (vii) the Credit is not being obtained on
account of an antecedent debt owed by Applicant before issuance of the Credit,
except if such antecedent debt was fully secured by Applicant immediately before
issuance of the Credit, and neither the granting of any collateral security for
the Obligations, nor the issuance of the Credit, nor the making of any payment
thereunder or the use of any proceeds thereof, constitutes or will constitute,
or be part of, a preferential or fraudulent transfer or conveyance to anyone
(including Issuer and any Beneficiary) under any applicable law, including
Sections 544, 547, 548 or 550 of the United States Bankruptcy Code, or exceed
(alone or together with any other payments or credit support for any transaction
underlying the Credit) the maximum amount that would be allowed for any claim
against Applicant under any applicable subsection of United States Bankruptcy
Code Section 502(b) if Applicant were the subject of any proceeding thereunder;
(viii) Applicant is not an investment company within the meaning of the
Investment Company Act of 1940, as amended, or, directly or indirectly,
controlled by or acting on behalf of any party which is such an investment
company; (ix) immediately after giving effect to the issuance of the Credit, no
Event of Default has occurred and is continuing or would exist with the giving
of notice or lapse of time or both; and (x) Applicant is subject to civil law
with respect to the Obligations; its execution, delivery and performance hereof
constitute private rather than public or government acts; and neither Applicant
nor any of its property has any immunity from jurisdiction of any court or from
set-off or any legal process under the laws of the State of New York or the laws
of its jurisdiction of organization (if not an individual).

 

17.                                 Events of Default. Each of the following
shall be an “Event of Default” under this Agreement: (i) Applicant’s failure to
pay any Obligation when due, (ii) Applicant’s failure to perform or observe any
term or covenant of this Agreement (not otherwise an Event of Default) for more
than twenty days after Issuer notifies Applicant of the failure,
(iii) Applicant’s breach in any material respect of any representation or
warranty made in this Agreement or any document delivered by Applicant under or
in connection with this Agreement, (iv) (A) Applicant’s failure to pay when due
(whether at scheduled maturity, upon demand or acceleration, or otherwise) any
payment in respect of any indebtedness or other obligation (other than the
Obligations) of Applicant to Issuer or another, or (B) any event shall occur
under the terms of any such indebtedness or other obligation, and as a result
thereof, such indebtedness or other obligation is, or becomes capable of being,
declared due and payable prior to the stated maturity thereof, or any such
indebtedness or other obligation shall be required to be prepaid, redeemed or
purchased, or an offer to prepay, redeem or purchase shall be required to be
made, in each case prior to the stated maturity thereof, (v) Applicant’s
violation of or default under any other agreement or obligation with or in favor
of Issuer, (vi) Applicant’s repudiation of, or assertion of the unenforceability
of, this Agreement or any separate security agreement or other agreement or
undertaking supporting this Agreement, (vii) Applicant’s dissolution or
termination, (viii) Applicant’s (A) merger or consolidation with any third party
unless Applicant is the survivor, (B) sale, lease or other conveyance of a
material part of its assets or business outside the ordinary course of business
or (C) agreement to do any of the foregoing, (ix) institution by Applicant of
any proceeding under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or seeking or consenting to the appointment
of a custodian, receiver, rehabilitator, trustee or other similar official for
Applicant or for any substantial part of its property, or consent by Applicant
to the institution of, or failure to contest in a timely and appropriate manner,
any proceeding described in Section 17(x), or filing by Applicant of an answer
admitting the material allegations of a petition filed against it in any
proceeding described in Section 17(x), or Applicant shall take any action for
the purpose of effecting any of the foregoing, (x) institution against Applicant
of any proceeding under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or seeking the appointment of a custodian,
receiver, rehabilitator, trustee or other similar official for Applicant or for
any substantial part of its property, and any such proceeding or case shall be
unstayed and in effect for more than thirty days, or an order for relief shall
be entered therein, (xi) Applicant’s making an assignment for the benefit of
creditors, (xii) Applicant’s insolvency or inability to pay its debts as they
become due, (xiii) any actual or threatened seizure, vesting or intervention by
or under authority of a government by which Applicant’s management is displaced
or its authority or control of its business is curtailed, (xiv) entry of a final
judgment against Applicant which remains unstayed and unsatisfied for more than
thirty days, (xv) attachment or restraint of any material portion of the
Collateral or the issuance of any order of any court or other legal process
against the same, (xvi) any event or occurrence not otherwise described in this
Section 17 that has had or could reasonably be expected to have a Material
Adverse Effect, (xvii) if Applicant is an individual, Applicant’s death or
incompetency, (xviii) if Applicant is not an individual, any change in ownership
of Applicant that Issuer deems material, (xix) issuance of a temporary
restraining order, injunction (preliminary or permanent), or any similar order
in connection with the Credit or any presentation (present or future) or payment
thereunder which may

 

7

--------------------------------------------------------------------------------


 

apply to Issuer, or (xx) the occurrence of any of the above events with respect
to any Person other than Applicant that has heretofore or hereafter guaranteed
or provided any collateral security for any Obligations.

 

18.                                 Remedies. If any Event of Default shall have
occurred and be continuing, Issuer may take any one or more of the following
actions: (i) make the amount of the Credit and any or all other Obligations then
outstanding or accrued become due and payable immediately, without demand upon
or notice to Applicant (provided that if the Event of Default is described in
Section 17(ix), (x) or (xi) hereof, then the amount of the Credit and all other
Obligations then outstanding or accrued shall become due and payable immediately
and automatically), (ii) exercise in respect of the Collateral any and all of
the rights and remedies of a secured party on default under the UCC,
(iii) require Applicant to (and Applicant agrees that it shall) use its best
efforts to cause Issuer to be immediately released from all its obligations
under the Credit, (iv) notify any Beneficiary or any other Person that an Event
of Default has occurred and is continuing, whether or not such notice might
directly or indirectly precipitate or require any drawing or payment under the
Credit, and (v) exercise any and all other rights and remedies available at law,
in equity, or otherwise to secure, collect, enforce or satisfy the Obligations.
At Issuer’s request, Applicant will assemble the Collateral and make it
available to Issuer at a place to be designated by Issuer which is reasonably
convenient to Issuer and Applicant. In addition, Issuer may, without notice
except as specified below, (i) obtain, cancel and adjust and settle losses under
any insurance on any Collateral and endorse and negotiate any drafts, documents
or instruments constituting Collateral, in each case in its own name or in the
name and as agent of and attorney-in-fact for Applicant, or (ii) sell any or all
of the Collateral at public or private sale, at any of Issuer’s offices or
elsewhere, for cash, on credit or for future delivery (but without credit risk
to Issuer), and at a price or prices and upon other terms and conditions as
Issuer may deem commercially reasonable. To the extent notice of sale of the
Collateral shall be required by law, Applicant agrees that written notice at
least five days prior to the date of public sale or prior to the date after
which private sale is to be made constitutes reasonable notification. The
foregoing shall not be deemed to imply that any other notice would not
constitute reasonable notification. In connection with any sale or other
disposition of any Collateral, Issuer may disclaim warranties of title,
possession, quiet enjoyment or the like without affecting the commercial
reasonableness of such sale or other disposition. Applicant shall pay to Issuer
on demand all costs and expenses (including reasonable attorneys’ fees and
disbursements) in connection with the custody, preservation or sale of, or
collection from, or other realization upon, the Collateral or the establishment,
perfection, preservation or enforcement of Issuer’s rights in the Collateral.
Issuer may hold the proceeds of the Collateral as additional collateral under
this Agreement or then or at any time thereafter apply the proceeds to the
payment of the costs and expenses referred to above and the other Obligations,
whether or not then due, at such times and in such order as Issuer may
determine. Issuer shall pay any surplus to Applicant or to whomever may be
lawfully entitled to receive the surplus, and Applicant shall be liable for any
deficiency.

 

19.                                 Set-off. To the fullest extent permitted by
law, if any Event of Default shall occur and be continuing, Issuer may set off
and apply any and all Deposits against any and all of the Obligations, without
notice and irrespective of whether such Deposits or Obligations may be unmatured
or contingent or payable at different places or in different currencies.

 

20.                                 Waiver of Immunity. Applicant acknowledges
that this Agreement is, and the Credit will be, entered into for commercial
purposes. To the extent that Applicant or any of its assets has or hereafter
acquires any right of immunity, whether characterized as sovereign immunity or
otherwise, from any legal proceedings, whether in the United States, Applicant’s
domicile or elsewhere, to enforce or collect upon any Obligation or any other
liability or obligation of Applicant related to or arising from the transactions
contemplated by this Agreement or any other agreement relating to the
transactions contemplated herein, including immunity from service of process,
immunity from jurisdiction or judgment of any court or tribunal, immunity from
execution of a judgment, and immunity of any of its property from attachment
prior to any entry of judgment, or from attachment in aid of execution upon a
judgment, Applicant hereby expressly and irrevocably waives any such immunity
and agrees not to assert any such right or claim in any such proceeding, whether
in the United States, Applicant’s domicile or elsewhere.

 

21.                                 Notices; Multiple Applicants; Applicant
Status; Interpretation; Severability; Multiple Roles.

 

(a)                                  All notices and other communications under
this Agreement shall be sent, if to Applicant, to its address or fax number
indicated below the signature line of this Agreement, and, if to Issuer, to its
address shown above, Attention: Letter of Credit Department, or by fax to (212)
797-0780, or as to either, to such other address or fax number as either may
notify to the other in writing. No such notice shall be effective until actually
received by Issuer’s Letter of Credit Department or Applicant, unless the
intended recipient fails to maintain, or fails to notify, the other party of any
relevant change of its name, address or number(s), in which case such notice
shall be effective when sent in accordance with this Agreement. In addition to
the foregoing methods of communication, notices and other communications
hereunder, including a signed application for a Credit, may be delivered or
furnished by other methods of electronic communications such as email; provided
that, unless otherwise agreed in writing by Applicant and Issuer, the recipient
thereof shall have the

 

8

--------------------------------------------------------------------------------


 

option in its sole and absolute discretion of treating it as received and
effective under this Agreement or of treating it as ineffective under this
Agreement despite its receipt.

 

(b)                                 If this Agreement is signed by two or more
Persons, (i) each shall be deemed an “Applicant” hereunder and be jointly and
severally liable for all the Obligations, (ii) the release, waiver, instruction
or consent of any Applicant shall be sufficient to bind each Applicant with
respect to this Agreement, the Credit or any claims arising under or in
connection with this Agreement or the Credit (including instructions as to the
disposition of documents and waivers of any discrepancies), (iii) any Event of
Default, regardless of fault, shall be deemed an Event of Default as to all
Applicants, (iv) delivery by Issuer of any document, notice or other
communication to any Applicant named below shall be deemed delivery to each
Applicant and shall satisfy any obligation of Issuer to deliver such document,
notice or other communication to any other Applicant, and (v) each of them
agrees that, without notice to or further consent by the other(s), the liability
of any Applicant hereunder may from time to time, in whole or in part, be
extended, modified, released or reduced by Issuer without affecting or releasing
in any way any liability of any other Applicant. Each Applicant signing this
Agreement agrees that its obligations hereunder are primary, waives all
discharge defenses available to a secondary obligor and forgoes negotiation of a
separate guaranty and security agreement providing for secondary liability to
Issuer.

 

(c)                                  Issuer may treat each Person that signs
this Agreement and each other Person authorized to act generally for Applicant
or specifically in the matter as actually authorized to act singly for Applicant
in amending this Agreement, in authorizing Issuer to amend the Credit, waive any
discrepancy, pay or otherwise act under the Credit, in receiving any notice
(including service of process) in connection with this Agreement, and in
agreeing to indemnify Issuer for any action or inaction taken or proposed. Any
change in the identity of Persons authorized to act for Applicant shall be
ineffective until notified in writing to Issuer.

 

(d)                                 The Person identified in this Agreement as
Applicant represents and warrants that, except as may be otherwise agreed in
writing by Issuer (i) it acts for itself and for no other Person in requesting
issuance of the Credit for its account and (ii) it may be identified in the
Credit as the “applicant”, “account party”, or “customer” at whose request and
for whose account the Credit is issued.

 

(e)                                  In this Agreement: (i) headings are
included only for convenience and are not interpretative; (ii) the term
“including” means “including without limitation”; (iii) references to a specific
article or rule of the UCP or ISP include any equivalent article or rule in any
successor revision of the UCP or ISP or the equivalent provision in any other
practice rules; and (iv) references to actions Issuer or its correspondents
“may” take or omit to take mean “may in its sole and absolute discretion” (and
use of such discretion in any one or more instances shall not establish a course
of conduct on which Applicant may rely or impair the ability to exercise such
discretion differently in any other similar or dissimilar instances);

 

(f)                                    If any provision of this Agreement is
held illegal or unenforceable, the validity of the remaining provisions shall
not be affected.

 

(g)                                 Issuer and its affiliates offer a wide range
of financial and related services, which may at any time include back-office
processing services on behalf of financial institutions, letter of credit
beneficiaries, and other customers. Some of these customers may be Applicant’s
counter-parties or competitors. Applicant acknowledges and agrees that Issuer
and its affiliates may perform more than one role in relation to the Credit.

 

22.                                 Successors and Assigns; Etc. This Agreement
shall be binding upon Applicant and its successors and assigns, and shall inure
to the benefit of and be enforceable by Issuer and its successors and assigns,
whether or not Issuer issues any letter of credit for Applicant. Applicant
agrees that delivery of a signed copy or signature page of this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
original of this Agreement. Applicant shall not transfer or otherwise assign any
of its rights or obligations under this Agreement without Issuer’s prior written
consent. Issuer may transfer or otherwise assign or grant participations in its
rights and obligations under this Agreement or the Credit, in whole or in part.
Applicant acknowledges that information pertaining to Applicant as it relates to
this Agreement or the Credit may be disclosed to actual or prospective
participants, transferees or assignees. This Agreement shall not be construed to
confer any right or benefit upon any Person other than Issuer, the Indemnified
Parties and Applicant and their respective successors and permitted assigns, and
no such Person shall be deemed a third-party beneficiary hereof, except that
Applicant’s obligations under Section 5 hereof may be enforced directly against
Applicant by a participant.

 

23.                                 Modification; No Waiver. None of the terms
of this Agreement may be waived, terminated or amended orally, by course of
dealing, or otherwise, except in a writing signed by the party against whose
interest the term is waived, terminated or amended. Forbearance, failure or
delay by Issuer in the exercise of a right or remedy shall not constitute a
waiver, nor shall any exercise or partial exercise of any right or remedy
preclude any further exercise of that or any other right or remedy. Any waiver
or consent by Issuer shall be effective only in the specific instance and for
the specific purpose for which it is given.

 

9

--------------------------------------------------------------------------------


 

24.                                 Entire Agreement; Remedies Cumulative. This
Agreement constitutes the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior or simultaneous agreements,
written or oral, with respect to the subject matter hereof. All rights and
remedies of Issuer and all obligations of Applicant under or connection with
this Agreement and any other documents delivered in connection with this
Agreement are cumulative and in addition to those provided or available at
equity or under any applicable law, including the practices specified in
Section 26 hereof and the law relative to estoppel, mistake, unjust enrichment,
subrogation, reimbursement, restitution, warranties on presentation, and
mitigation of loss or damage. Issuer may pursue its rights and remedies
separately, successively in any order, or concurrently.

 

25.                                 Continuing Agreement; Termination. This is a
continuing agreement and shall remain in full effect until the earlier of
(a) Issuer’s receipt of written notice of termination from Applicant
specifically referring to this Agreement or (b) Issuer’s delivery to Applicant
of a written notice of termination specifically referring to this Agreement
(which notice Issuer may deliver without regard to whether any Event of Default
exists). Termination shall not release Applicant from any liability for
Obligations existing on the date on which Issuer receives or delivers the
termination notice, as applicable, or resulting from or incidental to a Credit
issued on or before such date or issued pursuant to any Issuer commitment
existing on such date. Upon termination of this Agreement, (i) Applicant shall
cease to request the issuance of any further Credit hereunder or any increase or
extension of any outstanding Credit hereunder and (ii) Issuer shall have all the
rights and remedies provided in Section 18 hereof. Provisions of this Agreement
relating to Taxes, indemnities, payment of costs and expenses, exculpations and
limitations on liability, waivers of immunity, jurisdiction, and waiver of trial
by jury shall survive any termination of this Agreement, expiration of the
Credit, and irrevocable and final payment of all the Obligations.

 

26.                                 Governing Law; Practice; UCP; ISP.

 

(a)                                  This Agreement and the rights and
obligations of Applicant and Issuer hereunder shall be governed by and subject
to the laws of the State of New York applicable to contracts made and to be
performed in such State (including, New York General Obligations Law
Section 5-1401 and, as to each Credit, UCC Article 5 as in effect in such State
when such Credit is issued) and applicable federal laws of the United States of
America. In the event that the Credit expressly chooses a state or country law
other than the State of New York, Applicant shall be obligated to reimburse
Issuer for payments made under the Credit if such payment is justified under
either New York law or such other law.

 

(b)                                  Unless Applicant specifies otherwise in its
application for the Credit, Applicant agrees that Issuer may issue the Credit
subject to the UCP or ISP or, at Issuer’s option, such later supplement to or
revision of either thereof as is in effect at the time of issuance of the
Credit. Issuer’s privileges, rights and remedies under the UCP, ISP or such
later supplement or revision shall be in addition to, and not in limitation of,
its privileges, rights and remedies expressly provided for herein. The UCP, ISP
or any such supplement or revision shall serve, in the absence of proof to the
contrary, as evidence of standard practice with respect to the subject matter
thereof. Applicant acknowledges its responsibility for knowing applicable letter
of credit law and practice.

 

(c)                                  To the extent permitted by applicable law,
(i) this Agreement shall prevail in case of conflict with the UCP, ISP or UCC;
(ii) the UCP shall prevail in case of conflict between the UCP and UCC; and
(iii) the ISP shall prevail in the case of conflict between the ISP and UCC.

 

27.                                 Jurisdiction; Service of Process;
Enforcement; Limitations Period.

 

(a)                                  Applicant consents and submits to the
non-exclusive jurisdiction of any state or federal court sitting in New York
County, in the State of New York, for itself and in respect of any of its
property. If the law of any jurisdiction other than the State of New York has
been chosen to govern the Credit, Applicant also consents and submits to the
non-exclusive jurisdiction of any state or federal court sitting in such
jurisdiction. Applicant agrees not to bring any action or proceeding against
Issuer in any court or other forum not described in the first sentence of this
paragraph. Applicant waives any objection to venue or any claim of forum non
conveniens with respect to any action or proceeding in any court described in
this paragraph.

 

(b)                                  Applicant agrees that any service of
process may be served upon it by mail or hand delivery if sent to the Person
designated on the signature page(s) of this Agreement as “Applicant’s Authorized
Agent,” which Person Applicant now designates as its authorized agent for the
service of process. Applicant also agrees that any service of process may be
served upon it by mail or hand delivery to the address for notices to Applicant
under this Agreement.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Applicant agrees that nothing in this
Agreement shall affect Issuer’s right to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
Applicant in any other jurisdiction.

 

(d)                                  Applicant agrees that final judgment
against it in any action or proceeding shall be enforceable in any other
jurisdiction within or outside the United States of America by suit on the
judgment, a certified copy of which shall be conclusive evidence of the
judgment.

 

(e)                                  Any action or proceeding against Issuer
arising under or in connection with this Agreement or the Credit (including any
claim for breach of contract, negligence, conversion, or otherwise) must be
commenced within one year after the claim for relief or cause of action accrues.
A claim for relief or cause of action accrues when the breach occurs, regardless
of the aggrieved party’s lack of knowledge of the breach.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

11

--------------------------------------------------------------------------------


 

28.                                 JURY TRIAL WAIVER. EACH OF APPLICANT AND
ISSUER (BY ITS ACCEPTANCE OF THIS AGREEMENT OR ISSUANCE OF THE CREDIT) WAIVES
ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM, COUNTERCLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE CREDIT, OR ANY DEALINGS
WITH ONE ANOTHER RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.

 

Very truly yours,

 

 

 

Applicant:

 

Amphenol Corporation

 

(Print Name of Applicant)

 

 

 

By:

/s/ David Jositas

 

 

(Signature of Authorized Signer)

 

 

 

 

David Jositas

 

 

(Print Name of Authorized Signer)

 

 

 

 

Treasurer

 

 

(Title of Authorized Signer)

 

 

 

Applicant’s Authorized Agent (for service of process per Section 27(b)):

 

Print Name:

CT Corporation System

 

 

Complete Address:

111 Eighth Avenue, New York, NY 10011

 

(which must be in the State of New York)

 

ACCEPTED AND AGREED TO:

 

DEUTSCHE BANK AG, acting by and through its New York Branch

 

By:

/s/ Patrick Rittendale

 

 

Name: Patrick Rittendale

 

 

Title: Director

 

 

 

By:

/s/ Katrina Krallitsch

 

 

Name: Katrina Krallitsch

 

 

Title: Assistant Vice President

 

 

12

--------------------------------------------------------------------------------